DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2021 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 11, 12 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al (US patent 5,621,944).

	With respect to claims 4, the fastening part (12) is rotationally fixed to a drive shaft (not shown but disclosed) that is received into hole (11a) of member (11).  Note that the fastening part is rotationally fixed to such drive shaft at least about an axis of the drive shaft.


	With respect to claim 9, the wiper arm element has a joint recess (13a, fig. 3) which is provided for receiving at least one joint coupling element (17a, fig. 3). 
	With respect to claim 11, note cover unit (15a, 15b) which covers the wiper arm element (13, figs. 1-3).
	With respect to claim 25, the cross section of the wiper arm element portion appears substantially constant (I-shaped) over an entire extent thereof.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisiecki et al (US patent 5,778,484).
The publication to Lisiecki discloses the invention as is claimed.  Lisiecki discloses a wiper arm (fig. 1) with a wiper arm device including an integrally formed, single piece wiper arm element (24) which is coupled to a fastening part (16) via an articulated connection (44) at a proximal end thereof.  The wiper arm element has a wiper arm element portion along the length thereof.  Such portion can be selected as desired to include a longitudinal extent of at least 10% or at least 60% of the total wiper arm element extent.  The defining of such portion does not appear to define any particular structure not shown by Lisiecki since a 10% or 60% portion of the entire extent of the wiper arm element can be selected as claimed.  Nothing would prohibit such.  The cross section of the wiper arm element portion appears as I-shaped, at least at portions (56), and thus differs from an at least substantially U-shaped cross section as far as claimed.  The proximal end of the wiper arm element is arranged in a lateral region of the fastening part, at least as far as defined, relative to a 
	With respect to claims 4, the fastening part (16) is rotationally fixed to a drive shaft (20) that is received into hole thereof.  
	With respect to claim 6, a further wiper arm element portion (52) of the wiper arm element is arranged in a vicinity of a wiper arm adapter (54), at least as far as defined.
	With respect to claim 7, the cross sections of portions (56) and (26, fig. 1) are deemed substantially perpendicular to one another, at least as far as defined.
	With respect to claim 8, note spring (30) which is coupled at a proximal end of the spring to the fastening part (16) at (50) and at a distal end of the spring to a portion (46) of the wiper arm element that is located distally from the proximal end of the wiper arm element.
	With respect to claim 9, the wiper arm element has a joint recess (holes shown in fig. 1) which is provided for receiving at least one joint coupling element (44). 
	With respect to claim 10, note the slot defined between portions (56) of the wiper arm element that receive the spring (30) therein (fig. 2).
	With respect to claim 11, note cover unit (12) which covers the wiper arm element (24, fig. 3).



s 13-17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond (German publication 3909165).
	The publication to Raymond disclosed the invention as is claimed (note cited English translation).  Raymond discloses a wiper arm device (figs. 1-4) with an integrally formed wiper arm element (1), which is at least configured for the articulated connection to a fastening part.  The wiper element has a wiper arm element portion along the length thereof.  Such portion can be selected as desired to include a longitudinal extent of at least 10% or at least 60% of the total wiper arm element extent.  The defining of such portion does not appear to define any particular structure not shown by Raymond since a 10% or 60% portion of the entire extent of the wiper arm element can be selected as claimed.  Nothing would prohibit such.  The cross section of the wiper arm element portion appears as a constant I-shaped.  The wiper arm element portion includes a region having an S-shaped bend as viewed along a first direction (fig.1) and a further S-shaped bend as view along a second direction (fig. 2) that is perpendicular to the first direction.
	With respect to claim 15, the directions of extent of the cross section of the part (2) of the wiper arm element portion is deemed substantially perpendicular to the direction of extent of the part (3).  Note figure 1.
	With respect to claim 17, the wiper arm element has a further wiper arm element portion that is defined in the vicinity of a wiper arm adapter (2) of the wiper arm element.  Note portions can be defined as desired.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US patent 5,621,944) in view of Raymond (German publication 3909165).
	The publication to Sekiguchi discloses all of the above recited subject matter with the exception of two S-shaped bends therein, as viewed in two different directions.
	The publication to Raymond discloses all of the above recited subject matter.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper arm element of Sekiguchi with two S-shaped bends therein, as viewed in two different directions, as clearly suggested by Raymond, to enhance the aesthetic shape of the wiper arm.  See paragraph 7 of the cited translation. 

Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (German publication 3909165) in view of Sekiguchi et al (US patent 5,621,944).
	The publication to Raymond discloses all of the above recited subject matter with the exception of the wiper arm element being part of a wiper arm wherein the element is articulated to a fastening part via a joint coupling and wherein the fastening part encompassing the wiper arm element on two sides.
	The publication to Sekiguchi discloses all of the above recited subject matter.
.
 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (German publication 3909165) in view Bock et al (US patent 3,339,222).
	The publication to Raymond discloses all of the above recited subject matter with the exception of the wiper arm element having a spring receiver recess configured as a slot to receive at least one spring, a cover unit covering the wiper arm element and the wiper arm element employed in a wiper arm.
	The publication to Bock discloses a wiper arm (figs. 1, 2) with a wiper arm device including an integrally formed wiper arm element (3) which is at least configured for the articulated connection to a fastening part (1).  The wiper arm element has a wiper arm element portion along the length thereof.  A spring receiver recess (7, fig. 1) formed as a slot is provided in the wiper arm element at end (3b).  Such slot receives spring (6) in a mounted state.  A cover unit (2) at least partially covers the wiper arm element (3, figs. 1, 2).
	It would have been obvious to one of skill in the art to provide the wiper arm element of Raymond with a spring receiver recess receiving a spring, and a cover engaging such wiper arm element, all within a wiper arm, as clearly suggested by Bock, to enable effective wiping of a windshield surface.



Response to Arguments

Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
Applicant’s discussion of the rejection of claims by Wilms and Zimmer is noted but not persuasive, particularly in light of the above new rejections by Sekiguchi and Lisiecki.  Such appear to meet the claims as set forth above.
Applicant’s discussion of claim 13 and the S-shaped bend viewed in one direction providing a further S-shaped bend when viewed in a perpendicular direction is noted but not persuasive as it relates to the newly cited Raymond publication.  As set forth above, the S-shaped bend of the Raymond wiper arm element portion as viewed in figure 1 also provides for a further S-shaped bend when such is viewed in a second perpendicular direction, as shown in figure 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
14 January 2022